Title: From George Washington to Leven Powell, 2 November 1799
From: Washington, George
To: Powell, Leven



Dear Sir
Mount Vernon 2d Novr 1799

I am informed that you have in use, a cutting box upon a New Construction; which, in execution, far exceeds the common kind; and is also simple in its works. If this be the case, and you entirely approve of the Machine, I would thank you for procuring (as soon as may be) one of the best sort; and causing it to be forwarded to Colo. Gilpin in Alexandria, for me.
The cost, & charges, shall be paid to your order, so soon as it is presented to Dear Sir Your Most Obedt Hble Serv.

Go: Washington

